Citation Nr: 1754584	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for middle back pain, to include as secondary to restless leg syndrome.

2.  Entitlement to service connection for right knee injury and residuals.

3.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 10, 1964 to June 9, 1967.

This matter comes to the Board of Veterans Appeals (Board) on appeal from February 2015 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The February 2015 rating decision denied service connection for a left knee condition, a right shoulder condition, and middle back pain as secondary to left knee injury residuals.  The February 2016 rating decision denied service connection for a right knee injury and residual, restless leg syndrome, and back pain secondary to right knee injury and residuals and to restless leg syndrome.

An SOC in May 2016 addressed the issues of service connection for right knee injury and residual, and for restless leg syndrome.  A separate SOC also in May 2016 addressed the issues of left knee injury residuals, middle back pain as secondary to left knee injury residuals, and right shoulder pain.  The Veteran submitted a substantive appeal (VA Form 9) later in May 2016, indicating that the Veteran was appealing the issues of back pain, right knee injury and residuals, and restless leg syndrome.  The Veteran did not submit a VA Form 9 for the issues of service connection for left knee injury residuals and right shoulder pain; thus, those issues are not before the Board.  The issues of right knee condition, restless leg syndrome, and middle back condition were certified to the Board in January 2017.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

After a review of all of the evidence, the Board finds that additional development is required before the claims of entitlement to service connection for a right knee condition, restless leg syndrome, and a middle back condition are decided.

I.  Middle back condition

The Veteran contends that his middle back condition is secondary to his restless leg syndrome.  The Veteran has previously contended that his back condition is secondary to his right knee condition or to his left knee condition.

During the Veteran's April 2017 hearing, the Veteran testified that he has pain with his back and legs.  The Veteran indicated that he did not have back problems in service but that his back problems are related to his legs.  The Veteran stated that he has had back trouble since service.  The Veteran stated that doctors have said that his back and leg conditions are related to each other and to service but that no one has explained what caused the conditions.

VA treatment records indicate that the Veteran has been treated for chronic back pain since 2010.  The record indicates that an MRI of the lumbar spine revealed disc protrusion at L1-2 displacing the left L2 nerve root.  The record indicates that the Veteran's back pain began in 2000 but no specific history of trauma is noted.

In addition to direct service connection under 38 C.F.R. § 3.303(a), service connection may be granted, on a secondary basis, for a disability, which has been caused by or chronically worsened by a condition for which service connection has already been established.  38 C.F.R. § 3.310.

Service connection has not been established for the Veteran's restless leg syndrome, a right knee condition, or a left knee condition.  The issues of service connection for restless leg syndrome and a right knee condition are currently before the Board.  However, the Veteran has not been afforded a VA examination addressing his middle back condition, and a medical opinion regarding whether the Veteran's claimed back condition is secondary to his other claimed conditions is not of record.  Accordingly, a remand is warranted to obtain an opinion that addresses the etiology of the Veteran's back condition and whether it is caused or aggravated by his restless leg syndrome or his right knee condition.

II. Right knee condition

The Veteran contends that his right knee condition is related to service.

STRs indicate that the Veteran's entrance examination lists mumps but no other problems.  An STR dated September 5, 1964, indicates complaints of pain in his right knee and stiffness; the record notes that the Veteran was scheduled for daily physical therapy for the right knee.

During the Veteran's April 2017 hearing, the Veteran testified that he injured his right knee in basic training and again in Germany.  The Veteran stated that he has had problems with his knee since service but that he has not been treated for it specifically but rather for his whole leg.  The Veteran stated that he has pain and crepitus in his knee.

A review of the VA medical treatment records indicates a past surgical history of right knee arthroscopy in November 2010 and that an MRI of the right knee was conducted in March 2014.  However, the record is absent of a report or findings from the March 2014 MRI.  Accordingly, the RO must retrieve any missing VA treatment records, specifically the results of the MRI conducted for the Veteran's right knee.  The AOJ must make necessary efforts to obtain and associate with the claims file a copy of all VA medical records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017).

Additionally, the Veteran has not been afforded a VA examination addressing his right knee condition.  Accordingly, a remand is warranted to obtain an opinion that addresses the Veteran's assertion that his right knee condition was caused by service.

III.  Restless leg syndrome

The Veteran contends that his restless leg syndrome is related to service.

STRs indicate that the Veteran had an injury/wound to his right leg, and the Veteran's separation examination indicates cramps in his legs.

VA treatment records indicate that the Veteran is treated for right leg pain, and a record dated December 29, 2009 indicates that the Veteran's legs move around at night.  VA treatment records include a problem list, noting that the Veteran has restless legs and chronic back pain.

During the Veteran's April 2017 hearing, the Veteran stated that he did not have problems with his leg prior to service but that he fell during service.  The Veteran stated that he continued to have problems with leg cramps and pain after service and was treated by a chiropractor in 1969.  However, the Veteran's chiropractor is no longer in business, and the hearing transcript indicates that attempting to obtain these records would be futile.

The Veteran has not been afforded a VA examination addressing his restless leg syndrome.  Accordingly, a remand is warranted to obtain an opinion that addresses the Veteran's assertion that his restless leg syndrome was caused by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include a report of the March 2014 MRI of the Veteran's right knee.

2.  Schedule the Veteran for an appropriate VA examination with regard to his claimed right knee disability.  

a.  The examiner is asked to identify any current right knee disorder.  

b.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not that any identified current right knee disorder had onset during the Veteran's active service or was caused by his active service.  

3.  Schedule the Veteran for a VA examination to determine with regard to his claimed restless leg syndrome.  

a.  The examiner is directed to indicate whether the Veteran has restless leg syndrome.

b.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified restless leg syndrome had onset during or was caused by his active service.  

c.  If the examiner determines that any restless leg syndrome did not have onset during and was not caused by the Veteran's active service, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that an current restless leg syndrome was (i) caused, or (ii) chronically worsened, by any current right knee disorder.

3.  Schedule the Veteran for an appropriate VA examination with regard to the back claim.  

a.  The examiner is asked to identify any current thoracolumbar spine disorder.  

b.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disorder had onset during or was caused by his active service.  

c.  If the examiner determines that any current back disorder did not have onset during and was not caused by the Veteran's active service, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that an current back disorder was (i) caused, or (ii) chronically worsened, by the Veteran's by any current right knee condition, or any current restless leg syndrome.


All examinations must include a review of the Veteran's claims file.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

	(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

